—In an action to recover damages for personal *439injuries, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Werner, J.), entered April 17, 2000, which, upon a jury verdict on the issue of liability finding the defendant George Campbell 100% at fault in the happening of the accident, in effect, dismissed the complaint insofar as asserted against the defendants Errol H. Powell and Jeannine Oreste.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs contention, the jury’s apportionment of liability was based upon a fair interpretation of the evidence. Consequently, the judgment entered upon the verdict should not be disturbed. Friedmann, J. P., Florio, Smith and Cozier, JJ., concur.